Title: To Thomas Jefferson from Joseph Yznardi, Sr., 14 September 1804
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


               
                  
                     Respected Sir.
                  
                  Cadiz 14th. September 1804.
               
               With your Excellencys most valued and esteemed favour of the 19th. July, I have received the Bill your Excelly. was so obliging to remit me for
               $200 drawn by James Madison Esqre. my order on Mr. James Maury of Liverpool which I have negociated with Messrs. Gordon & Co. at the Exchange of 36¼ d. ⅌ $ makg. £stg 39. 16.s 10½d not doubting of it being punctualy paid.
               Knowing by positive reports that Mr. Pinckney is daily expected here to take passage for America, and that at Madrid no Person whatsoever remains to act in his absence; I thought it my duty and very proper to offer him my Services (as I intend going to Madrid next month) to act in his absence, and untill another reemplaces him, which I shall do in case he admits of my offer to the utmost of my power to give content and compleat Satisfaction; leaving my Vice Consul Mr. Anthony Terry at the head of this Consulship, which I hope will be to the entire Satisfaction of all our Citizens as heretofore.
               Agreable to your Excellencys orders I have shipped as ⅌ the inclosed Bill Lading for
               TJ 1 Butt of dry Pacharetti Wine of first Quality ⅌ the American Ship Hindostan Capt. John Mc.Farlane bound to Philadelphia, and Consigned to Mr. Chandler Price of said Port, subject to your Excellencys orders—I also inclose the Original Invoice from the House of Sherrys amounting to $200 which agreable to your Excellencys orders I have drawn this day for a favour of Mr. Anty. Terry at 30 days Sight. Spanish Dolls. $194.85/100.

               The Sickness at Malaga continues augmenting in a terrible manner, 400. Inhabitants were swept off on the 10 inst. 
               With Sentiments of the highest esteem and veneration I am most Sincerely Respected Sir Your most obt. hble Servt.
               
                  
                     Josef Yznardy
                  
               
            